Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant's arguments filed 10/19/21have been fully considered and they are not persuasive. See argument below.

Double Patenting - Withdrawn
The rejection of Claims 1,2,74-80,82,85-87 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 51-58,61-75 of copending Application No. 15/657461 now USPN 10925284 is withdrawn. Hemminghaus  USAN ‘274 now USPN ‘461 alkoxylated tertiary amine oxide of Structure (VII)  does not render instant alkoxylated tertiary amine oxide of formula (2a) obvious because USAN ‘274 Structure (VII)  teach both R2 and R3 being a combination ethylene and propylene.
 
Claim Rejections - 35 USC § 112 -withdrawn
The rejection of Claims 1,2,75-80,82,85-87 rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as based on a disclosure which is not enabling is withdrawn.  Claim 1 now recites, the sum of x, y, p, and q is from 5 to about 20 . 

Applicant's arguments filed 10/19/21have been fully considered but they are not persuasive. See argument below.
Claim Rejections - 35 USC § 103 - Maintained

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,74-80,82,85-86 is/are rejected under 35 U.S.C. 103 as being obvious over Hemminghaus et al.( USAN 20100113274; 9/28/2009).
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
Hemminghaus teaches an aqueous herbicidal concentrate composition (aqueous herbicidal composition; abstract; paragraph [0019]; claim 1) comprising: (a) glyphosate or a derivative thereof (glyphosate or a derivative thereof; claim 1); (b) an amidoalkylamine surfactant of formula (1) (an amidoalkylamine surfactant of structure (I); claim 1): wherein R1 is alkyl or alkenyl, each optionally substituted and having an average of from about 4 carbon atoms to about 22 carbon atoms (R1 is hydrocarbyl or substituted hydrocarbyl having from 1 to about 22 carbon atoms; claim 1), R2 and R3 are independently alkyl having from 1 to 4 carbon atoms (R2 and R3, are each 
a co-surfactant of formula (3) (one or more amidoalkylamine surfactants added to the formulation, where amidoalkylamine have the general structure (I); paragraph [0035]; claim 1): wherein R31 is a straight or branched chain hydrocarbyl having an average of from about 5 carbon atoms to about 22 carbon atoms (R1 is a hydrocarbyl or substituted hydrocarbyl having from 1 to about 22 carbon atoms; paragraph [0036]; claim 1); R30 is selected from hydrogen (R30 is hydrogen in structure (I); paragraph [0035]; claim 1); each R32 is independently selected from 
NR301 and (N+JR301R302 (for n=0 makes this optional); and R36 is selected from NR301R303 (NR2R3 in structure (I); paragraph [0035]; claim 1); wherein each R301 is independently selected from C1-C4 alkyl (R2 and R3 are most preferably independently an alkyl having from 1 to about 4 carbon atoms, and most preferably methyl; paragraph [0038]; claim 1); and R303 is independently selected from C1-C5 alkyl (R2 and R3 are most preferably independently an alkyl having from 1 to about 4 carbon atoms, and most preferably methyl; paragraph [0038]; claim 1); and n is from 0 to 3 (n is 0; paragraphs [0035]-[0038]; claim 1); 
 Hemminghaus teaches the composition of claim 1 plus coherbicides(paragraph 9), and Hemminghaus further teaches wherein the co-surfactant component comprises a co-surfactant of formula (5a) (amidoalkylamine surfactants have the general structure 
Response to Applicant’s Argument
The Applicant reiterates that instant co-surfactant of Formula (5a) wherein R51 is a hydrocarbyl comprising a pendant hydroxyl or alkoxy groups is not obvious in view of Hemminghaus’ compound of structure I where R1 is suggested to include an hydroxyl or alkoxy group. The Applicant argues that “Although Hemminghaus allows substitution of its hydrocarbyl group by alkoxy and hydroxyl groups, the list of allowable substituents also includes halogen, heterocyclo, alkenoxy, alkynoxy, aryloxy, ketal, acyl, acyloxy, nitro, amino, amido, cyano, thiol, acetal, sulfoxide, ester, thioester, ether, thioether, urea, guanidine, amidine, phosphate, amine oxide, etc. (see para. [0116] ofHemminghaus). Hemminghaus does not direct that the hydrocarbyl group is derived from a triglyceride, fatty acid, or methylester of a fatty acid and further that the hydrocarbyl group includes at least one pendant hydroxyl or alkoxy group on the hydrocarbon chain.”. The Examiner maintains that although Hemminghaus does not exemplify R1 being alkoxy or hydroxyl group, the fact that Hemminghaus include hydrocarbyl with a pendant alkoxy or hydroxyl group in the definition of R1 mirrors instant cosurfactant compound of formula (5a) where R51 can be hydrocarbyl group with alkoxy or hydroxyl group attached. Thus it would have been obvious to try 
New 103 Rejections
Claims 24,49,62,65 is/are rejected under 35 U.S.C. 103 as being obvious over Hemminghaus et al.( USAN 20100113274; 9/28/2009) in the 103 rejection above in view of Stern et al.(US 20160007595; 01/14/2016) and Simms et al.(WO 2011/034444’03/21/2011). Hemminghaus teaches all that is recited in the instant claims except for instant cosurfactants (4) and (5a). Simms et al. teach R1R2R2N+CH2 COO- adjuvant to be present in glyphosate containing compositions. R1 is C3-C30 alkyl; R2 alkyl such as methyl. The R1R2R2N+CH2 COO- adjuvant taught in Simms et al. reads on instant surfactant (4): “

    PNG
    media_image1.png
    279
    732
    media_image1.png
    Greyscale
” . It would have been obvious to add Simms et al.’s The R1R2R2N+CH2 COO- adjuvant to Hemminghaus et al. composition comprising glyphosate since both Hemminghaus and instant invention is drawn enhancing glyphosate efficacy and by 
“
    PNG
    media_image2.png
    704
    736
    media_image2.png
    Greyscale
”. The above prior art adjuvant is equivalent to the instant adjuvant (3a):  


    PNG
    media_image3.png
    383
    751
    media_image3.png
    Greyscale
” 
It would have been obvious to add Simms et al.’s The R1R2R2N+CH2 COO- adjuvant to Hemminghaus et al. composition comprising glyphosate since both Hemminghaus and instant invention is drawn enhancing glyphosate efficacy and by definition the addition of an adjuvant enhances the overall performance of active compound(glyphosate).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.




Claims 30,34,40,56,62 recites the limitation "formulae 3b,3c, 3d, 4a, 4b.  There is insufficient antecedent basis for this limitation in the claim.


Claim Objection/Election Status
Claims 2,87-88 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The elected invention comprising glyphosate plus surfactant of formula 1 and cosurfactant of 2(a) is taught or suggested by the prior art.

 
Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 10/29/2021 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 


Telephonic Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALTON NATHANIEL PRYOR whose telephone number is (571)272-0621.  The examiner can normally be reached on 7-4:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
/ALTON N PRYOR/           Primary Examiner, Art Unit 1616